Cite as: 593 U. S. ____ (2021)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
               JAMES CALVERT v. TEXAS
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF
              CRIMINAL APPEALS OF TEXAS
               No. 20–701.   Decided May 17, 2021

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   Petitioner James Calvert was convicted in Texas of mur-
dering his ex-wife. At sentencing, the State called David
Logan, a former corrections officer. Logan testified in detail
about an incident in which an inmate stabbed him in the
eye with a pencil, leaving him blind in that eye. The State
introduced a medical scan showing that the pencil traveled
four inches into Logan’s brain before coming to rest against
an artery. Logan was unsure why the inmate attacked him,
but testified that if an inmate “ ‘has it on his mind to hurt
you, there’s nothing you can do.’ ” 2019 WL 5057268, *58
(Tex. Crim. App. 2019).
   You may be asking what Calvert had to do with this grue-
some incident. The answer is nothing. The State nonethe-
less argued that Logan’s testimony and brain scan were ad-
missible because they revealed “an inmate’s opportunity for
violence within the penitentiary.” 164 Record 20. “Do you
think they can be controlled in the pen, these inmates?” the
State rhetorically asked the jury in its closing argument.
171 id., at 128. “Then you tell me why David Logan got a
pencil stabbed into his brain.” Ibid. “Because of what hap-
pened to [Logan],” the State argued, Calvert “should get the
death penalty.” 164 id., at 19. At the jury’s recommenda-
tion, the trial court sentenced Calvert to death.
   Calvert appealed. He argued that admission of the evi-
dence about the inmate’s attack on Logan violated his right
2                         CALVERT v. TEXAS

                      Statement of SOTOMAYOR, J.

to individualized sentencing under the Eighth Amend-
ment.1 See Woodson v. North Carolina, 428 U. S. 280, 303
(1976) (plurality opinion) (capital sentencing proceedings
must “allow the particularized consideration of relevant as-
pects of the [defendant’s] character and record”). The Texas
Court of Criminal Appeals disagreed, holding that “[t]he in-
dividualized sentencing requirement is satisfied when the
jury is able to consider and give full effect to a defendant’s
mitigating evidence.” 2019 WL 5057268, *59. That re-
quirement was satisfied here, the court concluded, because
Calvert was not “prevented from presenting relevant miti-
gating evidence.” Ibid.
   Calvert now asks this Court to grant certiorari.2 In my
view, Calvert raises a serious argument that the State’s re-
liance on a graphic instance of violence by an unrelated in-
mate to prove that he posed a future danger deprived him
of his right to an individualized sentencing.
   Despite this weighty question, I do not dissent from the
decision to deny Calvert’s petition, because I agree that his
claim does not meet the Court’s traditional criteria for
——————
   1 Calvert also argued that admission of the evidence about the inmate’s

attack on Logan violated the Texas Rules of Evidence. The Texas Court
of Criminal Appeals agreed, but found the error harmless “because the
State presented considerable admissible evidence of [Calvert’s] future
dangerousness and the prison conditions in which he would be confined.”
2019 WL 5057268, *59 (2019).
   2 Calvert raises another claim based on courtroom deputies adminis-

tering a 50,000-volt electric shock to him because of his failure to follow
the court’s rule that he stand when addressing the court. While the
Texas Court of Criminal Appeals agreed with Calvert that the incident
violated due process, it denied relief, concluding that the error was not
structural because it occurred outside of the presence of the jury and did
not affect Calvert’s presumption of innocence or ability to participate in
his defense at trial. Id., at *9–*11. Although it may be appropriate for
this Court to defer to the lower court’s factbound prejudice determina-
tion, I underscore how astonishing it is for a court to direct deputies to
shock a defendant during trial. If there could ever be an excuse for such
violence, enforcing courtroom decorum would not be it.
                     Cite as: 593 U. S. ____ (2021)                     3

                      Statement of SOTOMAYOR, J.

granting certiorari. See this Court’s Rule 10. The legal
question Calvert presents is complex and would benefit
from further percolation in the lower courts prior to this
Court granting review. Certainly, the law is not clear
enough to warrant this Court summarily reversing the
Texas Court of Criminal Appeals, as Calvert requests. See
Kansas v. Carr, 577 U. S. 108, 123 (2016) (declining to
“shoehorn . . . into the Eighth Amendmen[t]” a claim that
the jury considered evidence that “clouded [its] considera-
tion of mitigating evidence,” and suggesting such claims
should be brought under the Due Process Clause); see also
Sears v. Upton, 561 U. S. 945, 946 (2010) (per curiam) (sum-
marily reversing because constitutional error was “plain
from the face of the state court’s opinion”).
   I write separately to emphasize that the denial of Cal-
vert’s petition should not be construed as a rejection of his
claim on the merits.3 Nor does the denial of certiorari sug-
gest the Court approves of the State’s tactics. As the court
below recognized, the gruesome attack on Officer Logan
“had no connection” to Calvert. 2019 WL 5057268, *58. In-
deed, the State introduced no evidence that Calvert “had
attempted to attack or physically injure anyone” while in-
carcerated. Ibid. The State asked the jury to sentence Cal-
vert to death in part because of a different person’s violent
conduct that had nothing to do with Calvert. It succeeded.
Although this case does not meet this Court’s traditional
criteria for certiorari, it still stands as a grim reminder that
courts should rigorously scrutinize how States prove that a
person should face the ultimate penalty. Juries must have
——————
  3 In addition to Calvert’s Eighth Amendment claim, the State’s conduct

here may implicate due process. The introduction of irrelevant evidence
can “so infec[t] the sentencing proceeding with unfairness as to render
the jury’s imposition of the death penalty a denial of due process.” Ro-
mano v. Oklahoma, 512 U. S. 1, 12 (1994). The Court’s decision today
should not be viewed as a rejection of the merits of that potential claim,
either.
4                    CALVERT v. TEXAS

                  Statement of SOTOMAYOR, J.

a clear view of the “uniquely individual human beings” they
are sentencing to death, Woodson, 428 U. S., at 304 (plural-
ity opinion), not one tainted by irrelevant facts about other
people’s crimes. The Constitution and basic principles of
justice require nothing less.